IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 14, 2009

                                       No. 08-31197                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

CLARENCE PAUL DOROSAN,

                                                   Defendant - Appellant




               Appeals from the United States District Court for the
                          Eastern District of Louisiana
                              USDC No. 08-CR-42-1


Before REAVLEY, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Clarence Paul Dorosan appeals his conviction of
violating 39 C.F.R. § 232.1(l) for bringing a handgun onto property belonging to
the United States Postal Service. For the reasons below, we AFFIRM.
       Dorosan raises one argument on appeal: The regulation under which he
was convicted violates his Second Amendment right to keep and bear arms, as
recently recognized in District of Columbia v. Heller, 555 U.S. ----, 128 S. Ct.
2783, 2822 (2008). Assuming Dorosan's Second Amendment right to keep and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31197

bear arms extends to carrying a handgun in his car, Dorosan's challenge
nonetheless fails.
       First, the Postal Service owned the parking lot where Dorosan's handgun
was found, and its restrictions on guns stemmed from its constitutional
authority as the property owner. See U.S. C ONST. art. IV, § 3 cl. 2; United States
v. Gliatta, 580 F.2d 156, 160 (5th Cir. 1978). This is not the unconstitutional
exercise of police power that was the source of the ban addressed in Heller. See
128 S. Ct. at 2787-88 (noting the laws in question "generally prohibit[ed] the
possession of handguns" anywhere in the city).
       Moreover, the Postal Service used the parking lot for loading mail and
staging its mail trucks. Given this usage of the parking lot by the Postal Service
as a place of regular government business, it falls under the "sensitive places"
exception recognized by Heller. See Heller, 128 S. Ct. at 2816-17 (holding that
"nothing in our opinion should be taken to cast doubt on . . . laws forbidding the
carrying of firearms in sensitive places such as schools and government
buildings . . . .").
       Finally, the Postal Service was not obligated by federal law to provide
parking for its employees, nor did the Postal Service require Dorosan to park in
the lot for work. If Dorosan wanted to carry a gun in his car but abide by the
ban, he ostensibly could have secured alternative parking arrangements off site.
Thus, Dorosan fails to demonstrate that § 232.1(l) has placed any significant
burden on his ability to exercise his claimed Second Amendment right.
       In conclusion, the above-stated facts do not compel us to hold that
§ 232.1(l) as applied to Dorosan is unconstitutional under any applicable level
of scrutiny.
       AFFIRMED.




                                        2